Citation Nr: 0318296	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  94-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for right knee replacement, effective from October 1, 
2000.  

2.  Entitlement to a disability rating in excess of 30 
percent for left knee replacement, effective from February 1, 
2002.  

3.  Entitlement to a disability rating in excess of 20 
percent for right knee disability from January 15, 1993, to 
August 18, 1999.  

4.  Entitlement to a disability rating in excess of 20 
percent for left knee disability from September 1, 1994, to 
December 19, 2000.  

5.  Entitlement to a disability rating in excess of 20 
percent for left knee disability from January 15 to November 
9, 1993.  

6.  Entitlement to an effective date earlier than May 29, 
2001, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty during the post Vietnam 
era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied increased ratings for 
service-connected right and left knee disabilities; from a 
November 1994 rating decision that denied service connection 
for a low back disability as secondary to service connected 
knee disabilities; and from a February 1996 rating decision 
that denied a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  

In February 1997, the veteran and his spouse testified before 
the undersigned at a hearing at the RO.  At the hearing, the 
additional issues of entitlement to service connection for a 
low back disability on a direct basis and an increased rating 
for major depression were raised.  (A rating decision dated 
in a May 1995 granted service connection for major depression 
as secondary to the service connected bilateral knee 
disability and assigned a 30 percent evaluation.)  This 
appeal also arises from a September 1998 RO determination 
denying claims for service connection for a low back 
disability on a direct incurrence basis and an increased 
rating for major depression.  The Board in October 1999 
denied entitlement to an evaluation in excess of 30 percent 
for service-connected major depression and determined that 
the issue of entitlement to service connection for a low back 
disability should be classified as whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a low back disability.  The RO remanded that 
issue, as well as the issues of increased ratings for the 
bilateral knee disorders and entitlement to a TDIU, to the RO 
for additional development.  

Based on a private medical report showing that the veteran 
had undergone a right total knee arthroplasty in August 1999, 
the RO in October 1999 reclassified the right knee disability 
as a right knee replacement and assigned a 30 percent 
evaluation, effective from October 1, 2000.  Following the 
development requested in the Board remand of October 1999, 
the RO in March 2001 reclassified the service-connected left 
knee disability as left knee replacement due to traumatic 
arthritis and assigned a 30 percent rating, effective from 
February 1, 2002.  In addition, a rating decision dated in 
November 2001 granted entitlement to a TDIU, effective from 
May 29, 2001.  The veteran disagreed with the effective date 
assigned for the TDIU and perfected his appeal of that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim for increased ratings for 
left and right knee disabilities was received on January 15, 
1993, and has been continuously prosecuted ever since.  

3.  Since October 1, 2000, the service-connected right knee 
disability has been manifested by pain, some muscle weakness 
in the right lower extremity, and limitation of knee flexion, 
but chronic residuals consisting of severe painful motion or 
weakness in the affected extremity are not shown, nor is 
ankylosis of the knee joint, nonunion of the tibia and fibula 
requiring a brace, or limitation of knee extension 
demonstrated.  

4.  A lateral surgical scar on the right knee is tender and 
painful on objective examination.  

5.  From February 1, 2002, the service-connected left knee 
disability has been manifested by pain, some muscle weakness 
in the left lower extremity, and limitation of knee flexion, 
but chronic residuals consisting of severe painful motion or 
weakness in the affected extremity are not shown, nor is 
ankylosis of the knee joint, nonunion of the tibia and fibula 
requiring a brace, or limitation of knee extension 
demonstrated.  

6.  The service-connected left knee surgical scars are not 
shown to be currently symptomatic.  

7.  Between January 15, 1993, and August 18, 1999, the 
service-connected right knee disorder was manifested by 
severe instability requiring a brace.  

8.  Between January 15, 1993, and August 18, 1999, the 
service-connected right knee disorder was also manifested by 
arthritis visualized on x-rays requiring surgical 
intervention and by painful but noncompensable limitation of 
knee motion.  

9.  From September 1, 1994, to December 19, 2000, the 
service-connected left knee disorder was manifested by no 
more than moderate instability.  

10.  From September 1, 1994, to December 19, 2000, the 
service-connected left knee disorder was also manifested by 
arthritis visualized on x-rays requiring surgical 
intervention and by painful but noncompensable limitation of 
motion.  

11.  From January 15 to November 9, 1993, the service-
connected left knee disorder was manifested by instability 
that was no more than moderate.  

12.  From January 15 to November 9, 1993, the service-
connected left knee disorder was also manifested by arthritis 
visualized on x-rays and by painful but noncompensable 
limitation of knee flexion.  

13.  In addition to bilateral knee disabilities, service 
connection is also in effect for major depressive disorder, 
evaluated as 30 percent disabling, and for low back strain 
and hypertension, each evaluated as 10 percent disabling.  

14.  From December 2, 1994, the combined service-connected 
evaluation was 70 percent or higher.  

15.  The veteran's reopened claim of entitlement to a TDIU 
was received on June 12, 1995, and continuously prosecuted 
thereafter.  A rating decision dated in November 2001 granted 
a TDIU, effective from May 29, 2001.  

16.  It was factually ascertainable as of June 12, 1995, that 
the veteran was unemployable solely as a consequence of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for right knee replacement, effective from October 1, 
2000, have not been met.  38 U.S.C.A.
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5055 (2002).  

2.  The criteria for a separate compensable rating for a 
lateral surgical scar on the right knee have been met.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002); 67 Fed. Reg. 49,590, 49,596 (July 31, 2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective Aug. 30, 2002)).  

3.  The criteria for a disability rating in excess of 30 
percent for left knee replacement, effective from February 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2002).  

4.  The criteria for a 30 percent rating for right knee 
instability from January 15, 1993, to August 18, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2002).  

5.  The criteria for a 10 percent rating for right knee 
arthritis from January 15, 1993, to August 18, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5003 (2002).  

6.  The criteria for a disability rating in excess of 20 
percent for left knee instability from September 1, 1994, to 
December 19, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2002).  

7.  The criteria for a 10 percent rating for left knee 
arthritis from September 1, 1994, to December 19, 2000, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5003 (2002).  

8.  The criteria for a disability rating in excess of 20 
percent for left knee instability from January 15 to November 
9, 1993, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2002).  

9.  The criteria for a 10 percent rating for left knee 
arthritis from January 15 to November 9, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003 (2002).  

10.  The criteria for an effective date of June 12, 1995, for 
the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.321, 
3.400, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statements of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

I.  Knee Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A rating decision dated in January 1985 granted service 
connection for status post lateral and partial medial 
meniscectomy and degenerative joint disease of the right knee 
with internal derangement and rated the disability as 10 
percent disabling under diagnostic codes 5257 and 5259, 
effective from separation.  Service connection was also 
granted for minor degenerative joint disease of the left 
knee, and a noncompensable evaluation was assigned under 
Diagnostic Code 5010, effective from separation.  The veteran 
was notified of these determinations by a letter dated in 
April 1985, but he did not disagree with the evaluations 
assigned.  

These evaluations were thereafter continued until a rating 
decision of December 1993 - during the prosecution of the 
current claim - that increased the rating for the left knee 
disability to 10 percent, effective from the date of receipt 
of the reopened claim on January 15, 1993.  The rating 
decision also granted a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30, effective from November 
9, 1993, the date of admission to the hospital for left knee 
surgery.  

A rating decision dated in November 1994 reclassified the 
left knee disability as left knee injury with arthritis, 
status post high tibial osteotomy, and increased the 
evaluation to 20 percent disabling under Diagnostic Code 
5010, effective from January 15, 1993.  The 20 percent rating 
was continued following the termination of paragraph 30 
benefits on September 1, 1994.  The evaluation of the right 
knee disorder was also increased to 20 percent disabling 
under Diagnostic Code 5257, effective from January 15, 1993.  

The rating decision of October 1999 granted a schedular 
convalescence rating of 100 percent under Diagnostic Code 
5055, effective from August 18, 1999, the date that the 
veteran underwent private right total knee arthroplasty, with 
a 30 percent rating assigned under Diagnostic Code 5055, 
effective from October 1, 2000.  

The rating decision of March 2001 granted a schedular 
convalescence rating of 100 percent under Diagnostic Code 
5055, effective from December 19, 2000, the date that the 
veteran underwent a private left total knee arthroplasty, 
with a 30 percent rating assigned under Diagnostic Code 5055, 
effective from February 1, 2002.  

A.  A rating in excess of 30 percent for right knee 
disability, effective from October 1, 2000

Under the rating schedule, prosthetic replacement of a knee 
joint is rated 100 percent for one year following 
implantation of the prosthesis.  Thereafter, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, rating by analogy to such 
symptomatology is made under diagnostic codes 5256, 5261 or 
5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between zero degrees 
and 10 degrees, warrants a 30 percent evaluation; ankylosis 
in flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Where extension of the knee is limited to 20 degrees, a 30 
percent rating is warranted.  Extension limited to 30 degrees 
is 40 percent disabling.  Extension limited to 45 degrees is 
50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Impairment of the tibia and fibula manifested by malunion 
with marked knee or ankle disability warrants a 30 percent 
evaluation; nonunion with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The current evidence of record does not support an evaluation 
in excess of the 30 percent rating currently assigned for the 
service-connected right knee replacement, effective from 
October 1, 2000.  Although chronic residuals of right knee 
replacement are shown, severe painful motion or weakness in 
the affected right lower extremity such as to warrant a 60 
percent evaluation under Diagnostic Code 5055 is not shown.  

On VA examination in May 2001, the veteran complained that 
despite his knee surgeries, he continued to have bilateral 
knee pain, swelling and discomfort.  He also noted increased 
pain with standing or walking more than half an hour and easy 
fatigability of both lower extremities with any type of 
weight-bearing activity.  The veteran also noticed increased 
pain while sitting down.  He complained of intermittent 
swelling of both knees.  It was reported that he had been 
treated with multiple courses of physical therapy and non-
steroidal anti-inflammatory drugs (NSAIDS) with little or no 
relief.  Currently, the veteran said, the knee pain occurred 
on a daily basis, lasting from several minutes to several 
hours a day and affected the amount of leisure activities he 
could pursue.  He reported that he was unable to work as a 
result of constant knee pain.  The veteran reported, however, 
that he did not use crutches, braces or other assistive 
devices.  Although the veteran reported pain on flexion of 
the right knee, he did not report pain on extension of the 
knee.  On VA orthopedic examination in September 2000, he 
developed discomfort with flexion only at 80 degrees.  
Moreover, in May 2001, the veteran demonstrated normal 
strength of the right knee extensor.  Although one-half grade 
weakness of the hamstring was noted, motor testing of the hip 
flexors and extensors, abductors and adductors, and ankle 
plantar and dorsiflexors was normal.  Although the veteran 
has complained of right knee pain, especially laterally, he 
indicated on VA orthopedic examination in September 2000 that 
his right knee was not as painful as it had been before the 
knee replacement.  Although the knee still swelled, he could 
not quantify how often this happened.  There was no swelling 
or effusion about the knee on examination at that time.  
Although instability was not then shown, and the veteran 
indicated that the right knee did not buckle or lock, there 
was laxity of the medial collateral ligaments and a positive 
McMurray test on examination in May 2001.  While this 
suggests some deterioration in the right knee condition 
postoperatively, this is contemplated in the 30 percent 
rating assigned.  The Board observes that 30 percent is the 
maximum evaluation available under the rating schedule for 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board 
therefore concludes that severe painful motion or weakness in 
the affected extremity such as to warrant a 60 percent 
evaluation under Diagnostic Code 5055 is not demonstrated.  

Under Diagnostic Code 5055, evaluation by analogy to 
diagnostic codes 5256, 5261, and 5262 for intermediate 
degrees of associated residuals must be considered.  There 
is, however, no objective evidence of ankylosis of the 
involved knee joint.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  
The right knee showed normal extension on the examinations of 
September 2000 and May 2001, and knee flexion was to 90 
degrees on both occasions.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2002).  There is thus 
no basis for a rating under Diagnostic Code 5261 for 
limitation of extension.  Even if painful motion of the right 
knee were considered under Diagnostic Code 5261, there is no 
showing that the resulting limitation of extension would 
equal of more nearly approximate the limitation of extension 
to 30 degrees necessary to support a 40 percent evaluation 
under that code.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.7.  

Furthermore, there is no evidence of nonunion of the tibia 
and fibula with loose motion requiring a knee brace such as 
to warrant an evaluation in excess of 30 percent under 
Diagnostic Code 5262.  Although laxity of the medial 
collateral ligaments and a positive McMurray test were shown 
on examination in May 2001, x-rays of the right knee in 
September 2000 revealed only postoperative changes and were 
otherwise negative.  Moreover, the examiner noted in May 2001 
that the veteran did not use a knee brace.  

The Board therefore concludes that a rating in excess of 30 
percent for a right knee replacement is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

However, the orthopedic examination of the right knee in 
September 2000 showed a well-healed midline surgical scar and 
a well-healed lateral surgical scar.  The veteran had 
sensitivity of the skin along the lateral surgical scar and 
what was described as some tenderness to "skin stroking" 
along the lateral surgical scar.  There was also discomfort 
with deeper palpation laterally.  Accordingly, a separate 
compensable rating under Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), is warranted for a superficial scar that is 
essentially shown to be tender and painful on objective 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002); 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective Aug. 30, 2002)).  

B.  A rating in excess of 30 percent for left knee 
disability, effective from February 1, 2002

The veteran's knee complaints on VA examination in May 2001 
are noted above.  He also indicated that, at times, he 
experienced buckling of the left knee.  He also reported that 
at one point, he was using a shoe lift on the left for a 3/8-
inch leg length discrepancy.  However, the Board concludes 
that severe painful motion or weakness in the affected 
extremity such as to warrant a 60 percent evaluation for left 
knee replacement under Diagnostic Code 5055 is not 
demonstrated.  

The veteran complained on VA examination in May 2001 that 
despite his left knee surgery, he continued to have knee 
pain, swelling and discomfort.  However, he indicated that 
the swelling was intermittent.  Although he had been treated 
with multiple courses of physical therapy and NSAIDS with 
little or no relief, he also indicated that he did not use 
crutches, braces or other assistive devices.  Although the 
veteran reported pain on flexion of the left knee, he did not 
report pain on extension of the knee.  The Board notes, 
moreover, that the veteran had normal strength of the knee 
extensors and one-half grade weakness of the hamstring, while 
motor testing of the left lower extremity was normal.  The 
pain complained of is contemplated in the rating currently 
assigned under Diagnostic Code 5055.  

The VA examination of May 2001 showed that the veteran had 
normal extension of the left knee.  There is thus no basis 
for a rating under Diagnostic Code 5261 for limitation of 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Even when painful motion of the left knee is considered under 
Diagnostic Code 5261, there is no indication that the 
resulting limitation of extension would equal of more nearly 
approximate extension limited to 30 degrees necessary to 
support a 40 percent evaluation under that code.  See DeLuca 
v. Brown, 8 Vet. App. at 204-7; 38 C.F.R. § 4.7.  The 
examiner reported the range of motion of the left knee as 
follows:  "Flexion 10 degrees, extension 0 degrees," thus 
suggesting some residual range of motion in the left knee.  
(The Board notes that this is probably a typographical error; 
the limitation of flexion in light of other evidence of 
record was likely to 100 degrees.)  In any case, the presence 
of a range of motion of the left knee demonstrates that the 
joint is not immobilized and that an increased evaluation 
under Diagnostic Code 5256 is not warranted.  

Although the examination in May 2001 revealed laxity of the 
medial collateral and anterior cruciate ligaments on the left 
and a positive McMurray test, thus suggesting deterioration 
of the left knee condition postoperatively, there is no 
showing that the veteran then required a knee brace for his 
left knee.  The examiner noted that he did not use a brace.  
As noted above, 30 percent is the maximum evaluation 
available under the rating schedule for recurrent subluxation 
or lateral instability of the knee under Diagnostic Code 
5257.  The degree of instability shown here is contemplated 
in the minimum 30 percent rating assigned under Diagnostic 
Code 5055.  Despite the presence of knee instability 
following knee replacement, there is no showing of actual 
nonunion of the tibia and fibula with loose motion requiring 
a knee brace such as to warrant a 40 percent evaluation under 
Diagnostic Code 5262.  

Although a 30 percent rating is available under Diagnostic 
Code 5257 for knee instability and under Diagnostic Code 5055 
for knee replacement - resulting in this case from 
osteoarthritis of the joint - Diagnostic Code 5055 by its 
very terms precludes the evaluation of chronic residuals of a 
knee replacement under multiple diagnostic codes in order to 
artificially inflate the service-connected evaluation.  
Rather, where the facts do not warrant a 60 percent rating 
under Diagnostic Code 5055, the evaluation is by analogy to 
symptomatology under diagnostic codes 5256, 5261 or 5262.  
See 38 C.F.R. § 4.14 (2002); Evans v. Brown, 9 Vet. App. 273, 
281 (1996) (a claimant may not receive separate disability 
ratings for the same disability or the same manifestations).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for the service-connected left knee replacement.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  The 
Board notes that there is no current evidence that the left 
knee surgical scar from the knee replacement is symptomatic.  
Thus, entitlement to a separate compensable rating for the 
surgical scar is not demonstrated.  See Esteban v. Brown, 6 
Vet. App. at 261.  

C.  A rating in excess of 20 percent for right knee 
disability from January 15, 1993, to August 18, 1999

The record shows degenerative joint disease was visualized on 
VA x-rays as early as the VA examination of October 1984.  
Prior to August 18, 1999, the service-connected right knee 
disorder was rated as 20 percent disabling under Diagnostic 
Code 5257.  Under that diagnostic code, moderate impairment 
of either knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent evaluation, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and
Note (1).  

The record shows that the veteran underwent a VA orthopedic 
consultation in November 1992, when he exhibited medial and 
lateral joint line tenderness bilaterally.  There was 
crepitus bilaterally, and range of motion was from zero to 
135 degrees bilaterally.  However, there was no lateral 
instability bilaterally.  

When privately evaluated in February 1993, the veteran had 
"railroad track" incisions limiting his right knee flexion 
to about 105 degrees.  Although there was diffuse soreness, 
there was no effusion.  The examiner suggested that this 
looked like synovitis.  The veteran had a weak quadriceps and 
a tight hamstring.  When seen privately the following month, 
x-rays were interpreted as showing advanced degenerative 
changes in the right knee.  

When seen in the VA orthopedic clinic in September 1993, the 
veteran was noted to be status post a medial/lateral 
meniscectomy.  An examination of the right knee showed range 
of motion from zero to 95 degrees with positive 
patellofemoral crepitus but with no effusion or joint line 
tenderness.  There was no varus/valgus instability, and the 
Lachman's test was negative.  

An evaluation in the VA physical therapy clinic in February 
1994 showed that the veteran had an active range of motion of 
the right knee from zero to 110 degrees with quadriceps and 
hamstring strength of 3/5.  His complaints, however, were 
mostly referable to the left knee.  

When seen in the VA outpatient clinic in June 1994, it was 
reported that he had severe degenerative joint disease of 
both knees, that surgery had not improved the problem, and 
that he now required full braces for his knees and crutches 
for ambulation.  Range of motion of the right knee was from 5 
degrees of extension to 100 degrees of flexion.  He continued 
to have significant bilateral knee pain.  X-rays showed 
flattening of both femoral condyles on the right with 
narrowing, as well as patellofemoral osteophytes.  A right 
hinged knee brace was issued on June 23, 1994, for 
degenerative joint disease with instability.  

On VA orthopedic examination in July 1994, it was reported 
that the veteran first injured his knees in boot camp in 1975 
with a twisting type injury to his right knee.  He reinjured 
the knee in 1977 with similar symptoms of pain and swelling.  
He began developing symptoms in his left knee secondary to 
the right knee injury because of compensation and because of 
a twisting injury in 1977.  The knees remained symptomatic, 
and in 1979, he underwent an open meniscectomy of the right 
knee with revision in 1980.  Since then, he said, he has had 
progressive pain to the point of disablement and the 
inability to perform his work as a carpenter or painter.  In 
1993, he underwent a high tibial osteotomy of the left knee 
with arthroscopic meniscectomy of the right knee.  Since 
then, he indicated that he had had continued instability and 
pain.  He had to use a cane and to wear a lace-up brace for 
stability.  He said that he was on Feldene with minimal 
relief.  

On examination in July 1994, the veteran was described as in 
no acute distress.  He had a slow waddling gait.  His right 
knee had two parapatellar scars, each 5 centimeters long.  He 
had range of motion of the right knee from 5 to 115 degrees 
without crepitus.  There were no varus/valgus instabilities, 
and the Lachman's and drawer tests were negative.  The 
examiner indicated that although the veteran had exquisite 
tenderness, it was very difficult to assess the location of 
the pain.  The examiner also indicated that the veteran had 5 
degrees of valgus stress on the right.  The diagnosis was 
osteoarthritis of the knees, status post meniscectomy of the 
right knee.  

When examined by Dr. Mikkelson the following month, right 
knee pain was noted, but the knee appeared to be stable on 
range of motion.  

Private treatment reports during the last quarter of 1996 
showed a continuing symptomatic right knee due to severe 
degenerative joint disease.  In September 1996, he was given 
Cortisone injections "as a temporizing measure."  In 
October 1996, a "G II unloader brace" was prescribed for 
his right knee in an attempt to decrease the stress on his 
right medial compartment and give him some relief.  

Private treatment reports during 1997 and 1998 show 
continuing deterioration of the right knee.  

In February 1997, the veteran underwent a private arthroscopy 
of the right knee chondroplasty and loose body removal.  The 
operative procedure revealed multiple loose bodies in the 
right knee with severe degenerative changes over the medial 
and lateral femoral condyles and the patellofemoral joint.  

On VA orthopedic examination in November 1997, the veteran 
had mild varus stress in the right knee with mild to moderate 
effusion and some crepitus on range of motion testing, which 
was from 10 to 135 degrees.  He had no knee instability, 
however.  He had diffuse tenderness around the joint lines of 
both knees.  X-rays of the knees in November 1997 showed 
severe osteoarthritis involving all three compartments of the 
right knee, with the patellofemoral compartment apparently 
the most severe.  

When initially evaluated by Dr. Moore in February 1998, the 
veteran had a slight lack of right knee extension and flexion 
to about 100 degrees.  He had strength that was within normal 
limits in the right lower extremity and a gait that did not 
appear to be particularly antalgic.  

In April 1998, the veteran underwent a right knee arthroscopy 
for a right knee lateral meniscus tear with Grade III to IV 
chondral degeneration.  It was noted that that the veteran 
had been experiencing increasing locking and giving way over 
the previous several months.  

When seen privately over the next several months, the veteran 
continued to complain of right knee pain and received 
injections for his pain.  In May 1998, he had, overall, good 
range of motion of the right knee.  In September 1998, he was 
seen in the VA physical therapy clinic and fitted for a large 
express right knee unloader and was instructed in the 
application of the brace.  

In the period leading up to the veteran's right total knee 
arthroplasty in August 1999, the veteran's limitation of 
motion of the right knee was mostly noncompensable, but his 
right knee instability was severe.  He was eventually 
compelled to wear a right knee brace for what was 
characterized as severe arthritis in all three compartments 
of the right knee with chondral degeneration requiring a 
right knee arthroscopy.  He had increasing locking and give-
way of the knee.  The Board concludes that during this 
period, a 30 percent evaluation was warranted for 
symptomatology more nearly approximating severe knee 
impairment under Diagnostic Code 5257.  See 38 C.F.R. § 4.7.  

Although the veteran had painful limitation of motion of the 
right knee that was noncompensable under diagnostic codes 
5260 and 5261 during this period, arthritis was visualized on 
x-ray examination.  The noncompensable limitation of motion 
and x-ray findings of arthritis in the knee joint warrant a 
10 percent rating under Diagnostic Code 5003.  The Board 
concludes that under precedent opinions of the VA General 
Counsel, this 10 percent rating is separate from the rating 
for knee instability discussed above.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

D.  A rating in excess of 20 percent for left knee disability 
from September 1, 1994, to December 19, 2000

On VA orthopedic examination in July 1994, the left knee 
showed a 20-centimeter scar in the midline.  The veteran had 
range of left knee motion from 5 to 110 degrees.  The left 
knee was exquisitely tender on range of motion and almost 
hyperesthetic to touch.  He had about 12 degrees of valgus 
stress on the left.  However, he had no varus, valgus, or 
ligamentous instability, although this was difficult to 
examine.  His quadriceps and hamstrings were 5-/5.  No 
effusions were present.  The surgical wounds were well 
healed.  The pertinent diagnosis was osteoarthritis of the 
knees.  

When examined by Dr. Mikkelson in August 1994, the left knee 
exhibited a positive drawer sign, and marked tenderness over 
the lateral aspect of the knee was noted.  

On VA orthopedic examination in November 1997, the veteran 
reported progressively worsening knee pain since left high 
tibial osteotomy for medial compartment arthritis in 1993.  
He had the most difficulty going up and down steps.  He said 
that he had had a chronic ache in his knees but that it was 
especially on weight-bearing and on motion of the knees.  He 
stated that he had chronic effusions.  His non-steroidal 
anti-inflammatory drugs (NSAIDS) helped only minimally.  He 
said that he was unable to work around the house normally.  
The pain kept him awake at nights.  He had flare-ups of pain 
mostly at the end of the day, but bed rest helped.  

On examination in November 1997, the veteran had mild 
effusion in the left knee.  He had range of motion from 5 to 
135 degrees with crepitus.  His alignment was in mild valgus.  
He had diffuse tenderness around the joint lines of both 
knees.  A midline incision over the knee was well healed.  
The examiner interpreted X-rays of the knees as revealing 
tricompartmental arthritis of both knees, worse on the right 
than on the left, which had worsened since 1996.  The 
radiologist indicated that x-rays of the left knee showed 
evidence of a prior tibial osteotomy or fracture repair with 
a lateral compression plate applied to the fibula retained by 
four screws.  There was apparent depression of the lateral 
tibial plateau with a sclerotic zone in the metaphyseal 
region of the left tibia, the likely site of the prior 
osteotomy.  The examiner characterized the knee instability 
as moderate.  

When evaluated by Dr. Moore in February 1998, the veteran had 
left knee flexion to 90 degrees with no indication of a 
limitation of knee extension.  Strength was within normal 
limits in the left lower extremity.  

In April 1998, the veteran underwent a left knee arthroscopy 
with partial excision of the medial meniscus and 
chondroplasty for a meniscus tear with Grade I to II chondral 
degeneration.  It was reported that the veteran had been 
experiencing increasing locking and giving way of the knee 
over the previous several months.  

When seen by his private orthopedic surgeon in July 2000, the 
veteran was in no acute distress.  He had about 10 degrees of 
valgus stress on the left, and his anterior incision was well 
healed.  He had range of motion from zero to 130 degrees and 
also displayed good strength.  Gross motor and sensory 
examinations were intact.  X-rays of the left knee showed a 
healed osteotomy with the hardware in good position.  It was 
reported that while the veteran had some symptoms on the left 
side, they were not enough to limit his activities.  

On VA orthopedic examination in September 2000, the veteran 
complained that his left knee was constantly painful and was 
worse with walking and standing.  Although he walked on a 
treadmill a mile to a mile and a half everyday, it was 
primarily his left knee pain that limited his exercise on the 
treadmill.  He stated that his left knee swelled daily at the 
end of the day.  He was not on medication for his knees 
currently.  He said that NSAIDS did not help much and that 
pain medicines made him groggy.  He said that he discontinued 
his medications about two months previously.  On examination, 
he was in no distress.  VA examination of the left knee in 
September 2000 showed no effusion or swelling.  Range of 
motion was from zero to 140 degrees.  There was no 
instability.  There was discomfort to palpation laterally 
along the joint line.  The extremities were without edema, 
and pedal pulses were 2+ and equal.  

When seen by his private orthopedic surgeon in November 2000, 
the veteran reported that he could no longer tolerate the 
pain in his left knee, which was worse with activity.  He 
also had marked medial crepitus.  An examination revealed a 
healed longitudinal midline incision from his previous 
osteotomy.  Mild effusion was present.  Range of motion was 
from zero to 100 degrees.  His ligaments were stable.  He was 
in slight varus.  Gross motor and sensory examinations were 
intact.  Peripheral pulses were palpable.  X-rays showed 
medial disease with "kissing osteophytes."  The osteotomy 
was healed.  The plate was lateral.  The radiologist 
indicated that he did not see any evidence of knee joint 
effusion or signs of metallic failure.  A left total knee 
arthroplasty was planned.  

The record shows that the veteran's left knee during this 
period was symptomatic but not so severely as to warrant a 
rating in excess of that currently assigned.  Throughout the 
period, left knee extension was essentially normal, except on 
a couple of earlier occasions, when extension was limited to 
5 degrees.  However, only a noncompensable evaluation is 
warranted for extension limited to that extent under 
Diagnostic Code 5261.  A 10 percent rating is warranted when 
extension is limited to 10 degrees, while a 20 percent rating 
is for application when extension is limited to 15 degrees.  
Similarly, the veteran's left knee flexion was limited to 100 
degrees or greater during this period.  A zero percent rating 
is assigned when flexion of the leg is limited to 60 degrees, 
while a 10 percent rating requires that flexion be limited to 
45 degrees.  Thus, limitation of left knee flexion warranted 
no more than a noncompensable rating during this period under 
Diagnostic Code 5260.  As the limitation of motion of the 
left knee in extension or flexion was not significant, a 
higher evaluation would not result even if the factors 
considered in DeLuca v. Brown were considered.  

The 20 percent evaluation assigned is predicated on the 
severity of the left knee instability that resulted from 
traumatic injury with degenerative joint disease of the knee.  
The VA examiner in November 1997 characterized the left knee 
instability as moderate, which appears to be the fairly 
consistent level of severity of the knee instability during 
this period.  However, moderate instability warrants no more 
than a 20 percent evaluation under Diagnostic Code 5257.  

However, the veteran had painful limitation of motion of the 
left knee that was noncompensable under diagnostic codes 5260 
and 5261 during this period, and arthritis was visualized on 
x-ray examination.  The noncompensable limitation of motion 
and x-ray findings of arthritis in the knee joint warrant a 
10 percent rating under Diagnostic Code 5003, which is a 
separate rating under the opinions of the General Counsel 
cited above.  

Although an evaluation in excess of 20 percent for left knee 
instability between September 1, 1994, and December 19, 2000, 
is not warranted, a separate 10 percent rating is warranted 
for arthritis of the knee joint.  

E.  A rating in excess of 20 percent for left knee disability 
from January 15 to November 9, 1993

The record shows that the veteran underwent a VA orthopedic 
consultation in November 1992, when the veteran exhibited 
medial and lateral joint line tenderness bilaterally and a 
positive left McMurray's sign.  There was crepitus 
bilaterally, and range of motion was from zero to 135 degrees 
bilaterally.  However, there was no lateral instability.  He 
complained, however, of painful swelling of the posterior 
left knee.  A Baker's cyst had been diagnosed.  Service 
connection is not in effect for a left Baker's cyst.  

When seen in the VA orthopedic clinic in September 1993, the 
veteran's complaints included a painful left knee.  An 
examination of the left knee showed range of motion from zero 
to 100 degrees with no effusion but with medial joint line 
tenderness.  

The record shows that the veteran underwent a bilateral knee 
arthroscopy and left high tibial osteotomy on November 10, 
1993.  Prior to his hospital admission the day before, the 
veteran's left knee disability was no more than 20 percent 
disabling.  Although the veteran had knee instability, when 
seen in the outpatient clinic in October 1993, his knee was 
wrapped only in an Ace bandage and foam cover; a prescribed 
knee brace was not worn.  Prior to that time, he had shown a 
positive McMurray's test but no lateral instability.  This 
evidence indicates that the 20 percent rating assigned was 
appropriate under Diagnostic Code 5257 for moderate 
impairment of the knee due.  

The veteran's left knee prior to November 9, 1993, did not 
show any limitation of extension such as to warrant even a 
compensable evaluation under Diagnostic Code 5261.  Moreover, 
the demonstrated limitation of left knee flexion was never 
greater than to 100 degrees.  Under Diagnostic Code 5260, a 
20 percent rating may be assigned when flexion is limited to 
30 degrees, while a 30 percent rating requires that flexion 
be limited to 15 degrees.  Although prior to November 9, 
1993, the veteran complained of joint line tenderness in the 
left knee, there is no showing that even if the factors 
contemplated in DeLuca v. Brown were considered, limitation 
of knee flexion would equal or more nearly approximate the 
criteria required for a 30 percent rating under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.7.  

Although the veteran's limitation of motion of the right knee 
was noncompensable under diagnostic codes 5260 and 5261 
during this period, arthritis was visualized on x-ray 
examination.  The limitation of motion was painful.  The 
noncompensable limitation of motion and x-ray findings of 
arthritis in the knee joint warrant a 10 percent rating under 
Diagnostic Code 5003, which is a separate rating under the 
opinions of the General Counsel cited above.  

Although an evaluation in excess of 20 percent for left knee 
instability between January 15 and November 9, 1993, is not 
warranted, a separate 10 percent rating is warranted for 
arthritis of the left knee joint with accompanying 
noncompensable limitation of knee motion.  

II.  Earlier Effective Date for a TDIU

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. 
§ 3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase will be 
initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

In addition, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirements of 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" have been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  VAOPGCPREC 12-
2001, interpreting Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Moreover, a veteran is not required to submit 
proof that he or she is 100 percent unemployable in order to 
establish an inability to maintain a substantially gainful 
occupation, as required for an award of TDIU pursuant to 
38 C.F.R. § 3.340(a).  Id.  

The veteran's initial claim of entitlement to a TDIU (VA Form 
21-8940), which was received in November 1993, showed that he 
had a high school education and Postal educational training.  
He indicated that he had occupational experience as a painter 
and carpenter, in sales, and as desk personnel for a private 
employer.  He said that he last worked full time in 1991 and 
that he became too disabled to work in September 1993.  

A rating decision dated in December 1993 denied entitlement 
to a TDIU, and the veteran was so informed by correspondence 
dated in January 1994.  He did not initiate an appeal of this 
determination, and it therefore became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2002).  

In February 1995, the veteran through his representative 
reopened his claim of entitlement to a TDIU, and VA 
examination, outpatient, and private treatment reports were 
associated with the record in support of the claim.  However, 
the claimed benefit was denied by a rating decision dated in 
May 1995, and the veteran was so advised in correspondence 
dated later in May, which included a statement of his 
appellate rights.  Although the veteran claimed that he was 
totally disabled by pain from his orthopedic disabilities 
when seen by a clinical social worker at the VA outpatient 
clinic in March 1994, that report, which was received in 
August 1995, was constructively of record when the rating 
board considered the issue of entitlement to a TDIU in May 
1995.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

In any case, the veteran had filed a reopened claim (VA Form 
21-8940) for a TDIU on June 12, 1995.  His contentions 
regarding his education, occupational background, and the 
effect of his service-connected orthopedic disabilities on 
his employability were essentially unchanged from his prior 
application.  

The June 1995 TDIU claim was denied by the rating decision of 
February 1996, from which the veteran initiated an appeal 
later the same month.  A statement of the case addressing the 
issue of TDIU entitlement was furnished to the veteran and 
his representative in April 1996, but a substantive appeal 
was not submitted on the issue until November 1996.  The 
substantive appeal was untimely with respect to the rating 
decision of May 1995, see 38 C.F.R. § 20.302, and that rating 
determination therefore became final.  

The record shows that the rating decision of May 1995 granted 
service connection for major depression secondary to service-
connected bilateral knee disabilities and rated the 
psychiatric disorder 30 percent disabling, effective from 
December 2, 1994.  The rating determination of November 2001 
granted service connection for low back strain secondary to 
service-connected bilateral knee disabilities and rated the 
disorder 10 percent disabling from November 1, 1994.  The RO 
also granted a TDIU, effective from May 29, 2001.  The 
veteran disagreed with the effective date assigned for the 
TDIU, contending that the effective date should be November 
1, 1994, and he perfected his appeal of the denial of this 
benefit.  

The record shows that service connection is also in effect 
for hypertension, which has been evaluated as 10 percent 
disabling since June 1987.  The RO in November 2001 
determined that the combined service-connected evaluation was 
50 percent from October 2, 1994, and 70 percent or higher 
from December 2, 1994.  

The RO denied an earlier effective date for a TDIU on the 
basis that unemployability for VA purposes was not shown 
prior to May 29, 2001, when a VA examiner rendered an opinion 
that the veteran was unemployable due to his service-
connected disabilities.  The record shows, however, that the 
finding of disability by the Social Security Administration 
in November 1994, which was of record at the time that the 
veteran filed his reopened claim for a TDIU on June 12, 1995, 
was based on the same disabilities for which service 
connection is now in effect.  Indeed, the grant of Social 
Security disability benefits appears to have been predicated 
largely on the debilitating effects of the veteran's major 
depression, but his low back pain, high blood pressure, and 
bilateral knee arthritis were also noted in the 
determination.  Cf. 38 U.S.C.A. § 1502(a)(2) (West 2002) (a 
claimant is considered permanently and totally disabled for 
VA pension purposes if found to be disabled by the Social 
Security Administration).  An independent review of the 
record supports the conclusion of the Social Security 
Administration that the veteran was essentially unemployable 
as a result of his service-connected disabilities when he 
filed his application to reopen his claim for a TDIU on June 
12, 1995.  It follows that an effective date for the grant of 
a TDIU of June 12, 1995, is warranted.  

However, an effective date earlier than June 12, 1995, for 
the grant of a TDIU is not warranted because the effect of 
the prior final rating decision of May 1995 was to cut off 
any pending claim for a TDIU in the absence of clear and 
unmistakable error in that rating determination.  Such error 
is neither contended nor shown.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  


ORDER

A disability evaluation in excess of 30 percent for right 
knee replacement, effective from October 1, 2000, is denied.  

A separate 10 percent evaluation for a lateral surgical scar 
on the right knee is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

A disability evaluation in excess of 30 percent for left knee 
replacement, effective from February 1, 2002, is denied.  

A 30 percent evaluation for right knee instability from 
January 15, 1993, to August 18, 1999, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A 10 percent evaluation for right knee arthritis from January 
15, 1993, to August 18, 1999, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A disability evaluation in excess of 20 percent for left knee 
instability from September 1, 1994, to December 19, 2000, is 
denied.  

A 10 percent evaluation for left knee arthritis from 
September 1, 1994, to December 19, 2000, is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  

A disability evaluation in excess of 20 percent for left knee 
instability from January 15 to November 9, 1993, is denied.  

A 10 percent evaluation for left knee arthritis from January 
15 to November 9, 1993, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An effective date of June 12, 1995, for the grant of a TDIU 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

